Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicant’s Remarks and amendments filed on 04/13/2021 regarding to the application 16/467,230 filed on 06/06/2019.
Claims 1, and 28 are amended. Claims 1-7, 9, 11, 15, 18-20, 22-23, and 25-28 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “II. Claim Objections” with “…  The informality has been corrected… ”.
The examiner reviews and agrees to withdraw the objection.
Applicant remarks that “III. Claim Rejections Pursuant to 35. U.S.C. § 103” with “(a)… Neither Feigenbaum, Choe nor Muraki discloses the following feature of amended claim 1: ‘making a copy of said input buffer when said input data stored in said input buffer comprises data representing at least two characters, said copy of said input buffer comprising a copy of said input data comprising said data representing at least two characters’…
feature of amended claim 1: 
‘performing said matching using said copy of said input data from said copy of said input buffer’…
‘said matching involves matching said copy of said input data from said copy of said input buffer with said data representing one or more verbalisations of a mathematical or scientific term and, in response to not finding a match for said copy of said input data from said copy of said input buffer, removing from said copy of said input data from said copy of said input buffer data representing a first character of said at least two characters’…
‘repeating said matching using said copy of said input data from said copy of the input buffer with said data representing said first character removed’…
(b)… Dependent claim 22 is submitted as being nonobvious at least because of its dependency on independent claim 1…
(c)… Dependent claim 27 is submitted as being nonobvious at least because of its dependency on independent claim 1…” 
Applicant's arguments with respect to the amended independent claims 1, and 28 and dependent claims 22, and 27’s features have been fully considered, however, because the amendments with the elements associated dependence to the independent claims changed the scope, the following new ground of rejection is presented.

Claim Objections
Claims 1-4, 18, 26, and 28 are objected to because of the following informalities: the term “of the or each” is a grammar error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim a string of alphanumeric characters”, and the claim also recites “preferably a string of letters” which is the narrower statement of the range/limitation; and claims 6 and 7, recites the broad recitation “at least two characters,” and also recites “optionally at least two letters,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 15, 18-20, 23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Feigenbaum et al. (US 20090164935 A1, “Feigenbaum”) in view of Karoji (US 20150081750, “Karoji”) and further in view of Choe et al. (US 9372828 B2, “Choe”).
As to the claim 1, Feigenbaum discloses A method of creating a mathematical or scientific expression on a computer system, the method comprising: 
providing a user interface on a computer display device, said user interface comprising an graphical and a suggestion display region; (Feigenbaum discloses [0039, 0078] presented the entry of user input at a data entry position in a data set within a data entry environment (i.e. user interface) having a symbolic grammar in a mathematical expression editor that accepts user input (i.e. expression entry field) defining the mathematical expression set, and are devised to facilitate the user in inputting a grammatically correct data set… choose to suggest a symbol list option to the user that is common, preferred, and particularly suitable for the symbolic context of the data entry position (i.e. suggestion displayed area)).
receiving, from a user input device, input data representing a string comprising one or more alphanumeric characters; (Feigenbaum discloses [0037] allows the input of a 
matching said input data with data representing one or more verbalisations of a mathematical or scientific term; (Feigenbaum discloses [0045] the user begins typing a symbol (e.g., "pl"), although the operator "plus" (i.e. a verbalisations of a mathematical term) might be used to complete this symbol entry, suggested (i.e. matched) by the symbol list or the other valid operators or names of known functions may also be suggested).
The examiner notes that the “verbalisations” is not clearly defined in the specification, however, the [Page 10 ln1-3] of the specification recites "the user begins to type the word plus. When the user has typed pl, the editor finds a match, namely plus, in the library and presents this to the user in the suggestion display region 18 (Fig. 1 D)". One of ordinary skill in the art would recognize a mathematical or scientific term is a verbalisation.
displaying, in said suggestion display region, a respective representation of the or each matching term; (Feigenbaum discloses [0050] presenting (i.e. displaying) a symbol list comprising the symbol list options that are permitted by the grammar at the data entry position (i.e. suggestion displayed area)).
identifying a user-selected one of said displayed matching terms; and (Feigenbaum discloses [0066] a symbol list displayed on a computer screen permits the user to click on a symbol list option (i.e. matching terms), and insert the symbol or value associated with the selected symbol list option at the data entry position… by pressing the enter key).
displaying, in said expression entry field, a graphical symbol or other mathematical or scientific notation corresponding to said user-selected term; (Feigenbaum: [0019, 0047] The grammar may permit the entry of a series of <expression> symbols, where each expression is either an assignment of a variable or function name to be executed, or is a mathematical operation to be computed and displayed… the selected symbol matches characters that exist at the data entry position).
 all the aspects of the wherein said method further includes: 
storing said input data in an input buffer;
performing said matching using said copy of said input data from said copy of said input buffer; 
wherein said matching involves matching said copy of said input data from said copy of said input buffer with said data representing one or more verbalisations of a mathematical or scientific term and, in response to not finding a match for said copy of said input data from said copy of said input buffer, removing from said copy of said input data from said copy of said input buffer data representing a first character of said at least two characters, and then repeating said matching using said copy of said input data from said copy of the input buffer with said data representing said first character removed.
Karoji discloses wherein said method further includes: 
storing said input data in an input buffer; (Karoji: [0035] the copy letter string area 12c functions as a copy buffer (i.e. input buffer) and stores data which is designated as a copy target in the text data that is input and displayed on the display unit).

Regarding to the “performing said matching using said copy of said input data;, Feigenbaum explicitly discloses [0046] a per-character view of the data insertion position relates to the manner of selecting symbols to match characters that exist at the data entry position… contain the entered letters (e.g., "ms" might match both "minus" and "modulus").
Regarding to the “copy of said input data from said copy of said input buffer”, Karoji explicitly discloses [0035] a copy letter string area with functions as a copy buffer (i.e. input buffer) and stores input data which is designated as a copy target in the text data that is input and displayed on the display unit. Therefore, Karoji discloses “copy of said input data from said copy of said input buffer”. 
performing said matching using said copy of said input data from said copy of said input buffer;”.

Regarding to the “copy of said input data from said copy of said input buffer”, Karoji explicitly discloses [0035] a copy letter string area with functions as a copy buffer (i.e. input buffer) and stores input data which is designated as a copy target in the text data that is input and displayed on the display unit. Therefore, Karoji discloses “copy of said input data from said copy of said input buffer”.
Regarding to the “wherein said matching involves matching with said data representing one or more verbalisations of a mathematical or scientific term and, in response to not finding a match for, removing from representing a first character of said at least two characters, and then repeating said matching using data representing said first character removed.”, Feigenbaum explicitly discloses [0053, 0047] a refinement of the symbol list based on characters that exist at the data entry position, where the symbols permitted by the grammar are evaluated with a per-character matching (i.e. repeating matching) evaluation of the data entry position, in response to not finding a match from the symbol list, e.g., if the user entered “am” in 78 of FIG.5… when the user removes the first character, then the per-character matching of “m” will matching an exemplary symbol list presents a refined set of symbol list options (e.g., minus, multiply, modulus) (i.e. matched verbalisation), due to the user input of the letter "m", which matches the valid symbols to those containing the letter "m").
As a result, the combination of Feigenbaum and Karoji at least teaches and/or suggests the claimed limitation “wherein said matching involves matching said copy of said input data from said copy of said input buffer with said data representing one or more verbalisations of a mathematical or scientific term and, in response to not finding a match for said copy of said input data from said copy of said input buffer, removing from said copy of said input data from said copy of said input buffer data representing a first character of said at least two characters, and then repeating said matching using said copy of said input data from said copy of the input buffer with said data representing said first character removed.” 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Feigenbaum and Karoji disclosing inputting the math expression which are analogous art from the “same field of endeavor”, and, when Karoji’s storing a copy buffer from the input was combined with Feigenbaum’s matching math symbols subset with the data entry position for insertion, the claimed limitation on the wherein said method further includes: 
storing said input data in an input buffer;
performing said matching using said copy of said input data from said copy of said input buffer; 
wherein said matching involves matching said copy of said input data from said copy of said input buffer with said data representing one or more verbalisations of a mathematical or scientific term and, in response to not finding a match for said copy of said input data from said copy of said input buffer, removing from said copy of said input data from said copy of said input buffer data representing a first character of said at least two characters, and then repeating said matching using said copy of said input data from said copy of the input buffer with said data representing said first character removed would be obvious. The motivation to combine Feigenbaum and Karoji is to provide a formula display control device that can simply and effectively use a copied formula. (See Karoji [0010]).

However, Feigenbaum in view of Karoji may not explicitly discloses all the aspects of the making a copy of said input buffer when said input data stored in said input buffer comprises data representing at least two characters, said copy of said input buffer comprising a copy of said input data comprising said data representing at least two characters; 
Regarding to the “making a copy of said input buffer when said input data stored in said input buffer, said copy of said input buffer comprising a copy of said input data“, Karoji explicitly discloses [0035] making a copy letter string area with functions as a copy buffer (i.e. input buffer) and stores input data which is designated as a copy target in the text data that is input and displayed on the display unit. Therefore, Karoji making a copy of said input buffer when said input data stored in said input buffer, said copy of said input buffer comprising a copy of said input data,”. 
Regarding to the “comprises data representing at least two characters, said copy of said input buffer comprising a copy of said input data comprising said data representing at least two characters;”, Choe explicitly discloses [col 5 ln 52-53, col 9 ln 21-46, col 7 ln 44-51] the inputting information can be identified through the cache memory or cookies (i.e. a copy of input buffer) of the equation input apparatus 100 which may be one of tablet PC, laptop computer, personal computer, smartphone, PDA containing a memory (a ROM, a RAM and a flash memory) to store the received inputting data… The provision of the ‘mathematical symbols relating to the learning subject’ is a criterion for checking if two or more continuous inputs of characters (i.e. at least two characters) are valid or not… determines that the inputting characters are valid.  Therefore, Choe comprises data representing at least two characters, said copy of said input buffer comprising a copy of said input data comprising said data representing at least two characters;”.
As a result, the combination of Karoji and Choe at least teaches and/or suggests the claimed limitation “making a copy of said input buffer when said input data stored in said input buffer comprises data representing at least two characters, said copy of said input buffer comprising a copy of said input data comprising said data representing at least two characters;”.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Feigenbaum in view of Karoji and Choe disclosing inputting the math equation which are analogous art from the “same field of endeavor”, and, when Choe’s the reflecting the selected mathematical symbol as input in the equation was combined with Feigenbaum in view of Karoji’s amendable math symbols subset with a symbolic grammar constrained and matched in a data entry position for insertion, the claimed limitation on the making a copy of said input buffer when said input data stored in said input buffer comprises data representing at least two characters, said copy of said input buffer comprising a copy of said input data comprising said data representing at least two characters would be obvious. The motivation to combine Feigenbaum in view of Karoji and Choe is to provide an equation input apparatus with a form module to effect operations and controls the equation input functionalities

As to the claim 2, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said respective representation of the or each matching term comprises a string of alphanumeric characters that provides a verbalisation of the respective matching term. (Feigenbaum discloses [0003] a user types some alphanumeric characters that corresponds to a portion (i.e. respective matching term) of one or more valid symbols (e.g., plus, times), a symbol list may be presented comprising options of symbols that contain (i.e. matching term) the typed alphanumeric characters).
As to the claim 3, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said respective representation of the or each matching term comprises a graphical symbol corresponding to the respective matching term. (Choe discloses [col 6 ln 47-51] provides the learner (user) with a list of mathematical symbols (i.e. graphical symbol) (for example ∫ and Σ…) relating to an equation which has been input… select one of the mathematical symbols (i.e. matching term) included in the list and have the mathematical symbol reflected (i.e. representation) in the equation which has been input).
As to the claim 4, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said matching involves matching one or more elements of said input data with said data representing one or more verbalisations of a mathematical or scientific term, (Feigenbaum discloses [0003] a user types some alphanumeric characters that corresponds to a portion (i.e. respective matching term) of one or more valid symbols (e.g., plus, times), a symbol list may be presented comprising options of symbols that contain (i.e. matching element) the typed alphanumeric characters).
wherein the or each input data element represents a letter or other alphanumeric character. (Feigenbaum discloses [0003] a user types some alphanumeric characters that corresponds to a portion of one or more valid symbols (e.g., plus, times), a symbol list may be presented comprising options of symbols that contain (i.e. matching element) the typed alphanumeric characters).
As to the claim 5, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said data representing one or more verbalisations of a mathematical or scientific term comprises data representing a string of alphanumeric characters, preferably a string of letters
As to the claim 6, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said user input device comprises a keyboard and wherein said input data is generated by one or more keystrokes on the keyboard, and (Feigenbaum discloses [0003] facilitating user input in a data entry environment having a symbolic grammar by suggesting a list of symbols that comprise grammatically valid input for that data entry position… in a text- and keyboard-driven data entry environment).
wherein said matching is initiated when said input data comprises data representing at least two characters, optionally at least two letters, corresponding to consecutive keystrokes on the keyboard. (Feigenbaum discloses [0045] if the user begins typing (i.e. consecutive keystrokes) a symbol (e.g., "pl") (i.e. at least two characters), the operator "plus" might be used to complete this symbol entry and may be suggested (i.e. matching) by the symbol list, the other valid operators or names of known functions may be suggested to replace the "pl" characters. The examiner notes that the “optionally” is interpreted as not required with no weight in the claim limitation).
As to the claim 7, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said matching is initiated when said input data comprises data representing at least two characters, optionally at least two letters. (Feigenbaum discloses [0045] if the user begins typing a symbol (e.g., "pl") (i.e. at least two characters), the operator "plus" might be used to complete this symbol entry and may be suggested (i.e. matching) by the symbol list, the other valid operators or names of known functions may be suggested to replace the "pl" characters. The examiner notes that the “optionally” is interpreted as not required with no weight in the claim limitation).
As to the claim 9, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, further including displaying said string in said expression entry field. (Feigenbaum discloses [0048] facilitate user input by presenting (i.e. displaying) the user with a symbol list 
As to the claim 11, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, Wherein said at least two characters are at least two letters. (Feigenbaum discloses [0003-0004, 0045] when a user types some alphanumeric characters in a text- and keyboard-driven data entry environment, having a symbolic grammar by suggesting… a symbol list option to the user is preferred, and particularly suitable for the symbolic context of the data entry position… the user begins typing a symbol (e.g., "pl") (i.e. at least two characters), the operator "plus" might be used to complete this symbol entry and suggested (i.e. matching) by the symbol list).
As to the claim 15, Feigenbaum in view of Karoji and Choe and Qamar discloses the method of claim 1, wherein said first character is the character of said at least two characters received earliest during said receiving of said input data, and (Feigenbaum discloses [0047] symbols that simply contain the entered letters, e.g., "ms" (i.e. two characters) might match both "minus" and "modulus"… involve symbol lists having symbols that begin with entered character (i.e. first character)
wherein, optionally, said first character is the character of said copied input data stored earliest in said input buffer. (Feigenbaum discloses [0047] suggest for a data entry position the symbols that begin with the entered characters the entry of an "m" character may result in the generation of a symbol list containing symbols beginning with the letter "m"… "minus" and "modulus". The examiner notes that the “optionally” is interpreted as not required with no weight in claim limitation).
As to the claim 18, Feigenbaum in view of Karoji and Choe discloses the method of claim 9, further including removing from said expression entry field the or each character corresponding to the or each element of the input data matched with said user-selected term. (Feigenbaum discloses [0071] the whitespace characters (space and carriage return) (i.e. 
As to the claim 19, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, further including performing at least one pre-processing operations before said displaying, in said expression entry field, a graphical symbol corresponding to said user-selected term, (Feigenbaum discloses [0019] a simple mathematics grammar is devised to facilitate the entry of simple mathematics statements of operators and assignment to be processed by a mathematical parsing algorithm with grammar permits checking (i.e. pre-operation) before displaying. And Choe discloses [col 6 ln 47-51] select one of the mathematical symbols (i.e. user selected term) in the list and have the mathematical symbol reflected (i.e. display) in the equation. One of ordinary skill in the art would have recognized that combined both Feigenbaum’s mathematical parsing algorithm with grammar permits checking and Choe’s user-selected mathematical symbol would be obvious).
wherein said at least one pre-processing operation involves manipulating a cursor of said expression entry field, and (Feigenbaum discloses [0040] When the user provides user input, the text-based data entry environment with a world processor operation may insert the user input at a particular position in the data set with a cursor).
wherein said manipulating said cursor optionally involves any one or more of: raising a level of said cursor; lowering a level of said cursor; moving said cursor forward in said expression field; moving said cursor backward in said expression field. (Feigenbaum discloses [0066] the symbol list allows the user to cursor up and down among the symbol list options within the symbol list (e.g., by using up arrow and down arrow keys), and to select a symbol list option for insertion at the data entry position. The examiner notes that the “optionally” is interpreted as not required with no weight in the claim limitation).
As to the claim 20, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, further including performing at least one post-processing operations after said displaying, in said expression entry field, a graphical symbol corresponding to said user-selected term, (Choe discloses [col 3 ln 16-33] after the equation input application recognizes learning context through a user operation or command with selected mathematical symbols is displayed... receives operation requests from clients, and obtains and provides results for the requested operations (i.e. post-processing operation)).
wherein said at least one post-processing operation involves manipulating a cursor of said expression entry field, and (Feigenbaum discloses [0041] after the user is entering some text at the data entry position with the indicated cursor, the exemplary mathematical grammar produces a grammatically correct expression at the data entry position).
wherein said manipulating said cursor optionally involves any one or more of: raising a level of said cursor; lowering a level of said cursor; moving said cursor forward in said expression field, moving said cursor backward in said expression field. (Feigenbaum discloses [0066] the symbol list allows the user to cursor up and down among the symbol list options within the symbol list (e.g., by using up arrow and down arrow keys), and to select a symbol list option for insertion at the data entry position. The examiner notes that the “optionally” is interpreted as not required with no weight in the claim limitation).
As to the claim 23, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said matching involves, in response to not finding a match for said input data, performing one or more transform operations on one or more characters of the input data, and then repeating said matching, and (Feigenbaum discloses [0047] a per-character view of the data insertion position relates to the manner of selecting symbols to match  characters that already exist, in response to not finding a match from the symbol list, e.g., the user entered “am” in 78 of FIG.5... suggesting the symbols that begin with the entered characters the entry of an "m" or “ms” character may result (i.e. transform operations) in the generation of a symbol list containing symbols beginning with the letter "m" or “ms”... suggest "minus" and "modulus"). 
wherein, optionally, performing one or more transform operations involves replacing one or more characters of the input data with one or more other characters in the string with one or more other characters, and then repeating said matching. (Feigenbaum discloses [0045] the set of symbols that may be used to complete or replace any characters that have been entered for the data entry position… repeating if the user begins typing a symbol (e.g., “Pl”). The examiner notes that the “optionally” is interpreted as not required with no weight in the claim limitation).
As to the claim 25, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said matching involves, in response to not finding a match for said input data, performing text prediction on the input data, replacing all or part of said input data with corresponding predicted text data, and then repeating said matching. (Feigenbaum discloses [0047] a per-character view of the data insertion position relates to the manner of selecting symbols to match characters that already exist, in response to not finding a match from the symbol list, e.g., the user entered “am” in 78 of FIG.5... suggesting the symbols that begin with the entered characters the entry of an "m" or “ms” character may result (i.e. perform text prediction) in the generation of a symbol list containing symbols beginning with the letter "m" or “ms”... suggested "minus" and "modulus" displayed (i.e. predicted text data)). 
As to the claim 26, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, wherein said respective representation of the or each matching term comprises a template or graphical representation of the respective matching term.
Regarding claims 28, this claim recites the device performed by the method of claims 1; therefore, the same rationale of rejection is applicable.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Feigenbaum in view of Karoji and Choe and further in view of Wanatabe et al. (US 6064802 A, “Wanatabe”).
As to the claim 22, Feigenbaum in view of Karoji and Choe may not explicitly disclose all the aspects of the method of claim 1, including clearing said input buffer after identifying said user-selected term. 
However, Wanatabe discloses including clearing said input buffer after identifying said user-selected term (Wanatabe discloses [col 15 ln 52-60] after determining the character string (i.e. user-selected term) has been selected to store and display, the CPU clears the input character buffer and returns to the main routine).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Feigenbaum in view of Karoji and Choe and Wanatabe disclosing editing the math equation which are analogous art from the “same field of endeavor”, and, when Wanatabe’s clearing the input character buffer was combined with Feigenbaum in view of Karoji and Choe’s amendable math symbols subset with a symbolic grammar constrained in a data entry position for insertion, the claimed limitation on the including clearing said input buffer after identifying said user-selected term would be obvious. The motivation to combine Feigenbaum in view of Karoji and Choe and Wanatabe is to provide a character information processor for cleaning and restoring the buffer is known to increase the later memory performance with efficiency. (See Wanatabe [col 1 ln16-17, col 21 ln 37-39]). 
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Feigenbaum in view of Karoji and Choe and further in view of Ritter et al. (US 20060005115 A1, “Ritter”).
As to the claim 27, Feigenbaum in view of Karoji and Choe discloses the method of claim 1, 
However, Feigenbaum in view of Karoji and Choe may not explicitly disclose all the aspects of the wherein, displaying, in said expression entry field, a graphical symbol or other mathematical or scientific notation corresponding to said user-selected term, involves displaying a user input template corresponding to said user-selected term.
Ritter discloses wherein, displaying, in said expression entry field, a graphical symbol or other mathematical or scientific notation corresponding to said user-selected term, involves displaying a user input template corresponding to said user-selected term. (Ritter discloses [0004] provide a template to a user when the user is required to enter a mathematical expression to be selected including a fraction (i.e. graphical symbol/math notation)… a dialog box may appear on the screen as a template… to enter a numerator for the fraction… able to envision what the expression is to look like before it is entered).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Feigenbaum in view of Karoji and Choe and Ritter disclosing inputting the math equation which are analogous art from the “same field of endeavor”, and, when Ritter’s dialog box on the screen for entering mathematical expression as a template was combined with Feigenbaum in view of Karoji and Choe’s amendable math symbols subset with a symbolic grammar constrained in a data entry position for insertion, the claimed limitation on the wherein, displaying, in said expression entry field, a graphical symbol or other mathematical or scientific notation corresponding to said user-selected term, involves displaying a user input template corresponding to said user-selected term would be obvious. The motivation to combine Feigenbaum in view of Karoji and Choe and Ritter is to provide a better mathematical expressions suited to be handwritten than typed using a keyboard

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
                                                                                                                                                                                                     
/ANDREW R DYER/Primary Examiner, Art Unit 2176